Opinion by
Cole, J.
Determination of the dutiable values of merchandise similar to that covered by the shipments in question was decided in United States v. Mexican Products Co. (Reap. Dec. 4549) and in United States v. Mexican Products Co. (28 C. C. P. A. 80, C. A. D. 129), the appellate court finally sustaining the Government’s contention in holding that statutory foreign and export values contemplate the price at which merchandise is freely offered to all purchasers, and therefore in a market where sales are made at varying discounts as well as net prices, the latter must be accepted as meeting all requirements of the law. Additional duties accrued from this judicial construction, and it is an appeal for the remission of such duties that gives rise to the present case. When the case was called for trial a member of the petitioner company, who purchased the merchandise in question, testified that he consulted with the customs officials before any of the entries were made and furnished them with all information at his disposal, revealing the basis for claiming a discount from list prices in the entered values. Government counsel stated that there was no intent on the part of petitioner to defraud the Government. Prom an examination of the record and a consideration of all the facts and circumstances, the petition was granted.